DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites “wherein a degree of longitudinal overlap between the wedge element and the bracing element depends on a degree of threaded engagement between radially-outward-facing threads of the attachment element and radially-inward-facing threads of the bracing element”.  Longitudinal overlap between the attachment element and bracing element occurs based on the alignment of the parts and would occur just as much when fully connected as when partially or fully separated.  It is unclear what the claim requires.
Claim 45 recites “wherein a lateral compressive force exerted on the piston rod by the wedge element depends on a degree of threaded engagement between radially-outward-facing threads of the attachment element and radially-inward-facing threads of the bracing element”.  The force exerted by the piston rod is largely unrelated to the 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 29, 35, 43, 45, 46, 48, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 4,428,464) in view of Gebauer (DE 10010272).
As per claim 21, Miura discloses a vibration damper (Title) comprising:
a damper tube (1) filled at least partially with damping liquid (Abstract), wherein a piston rod (3) that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston (2) is movable with the piston rod, the working piston dividing an interior space of the damper tube into a first working space (A) through which the piston rod extends and a second working space (B) through which the piston rod does not extend; and

Gebauer discloses an electromagnetic valve train comprising a piston rod (3), a piston rod attachment (8, 7, 6) comprising an attachment element (7), a bracing element (8), and a wedge element (6), wherein a side of the piston rod that faces away from the working piston includes a wedge element cut-out (4) for partially receiving the wedge element, wherein a singular, integral portion of the piston rod extends into and through the wedge element (3), wherein the attachment element is connected to the bracing element such that the bracing element braces the attachment element with respect to the piston rod via the wedge element that is disposed in the wedge element cut-out in a braced state (8, 7, Figure),
wherein the bracing element engages the wedge element along a majority of a longitudinal extent of the wedge element (7, 6, Figure), wherein the longitudinal axis is normal to a plane in which a rim of the attachment element surrounds the piston rod and in which the bracing element surrounds the rim of the attachment element (Figure).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting ring, piston rod and cap of Miura by indirectly connecting the piston rod to the mounting ring and cap using a wedge assembly as taught by Gebauer in order to provide a strong connection.

    PNG
    media_image1.png
    760
    633
    media_image1.png
    Greyscale

As per claim 29, Miura and Gebauer disclose the vibration damper of claim 21.  Gebauer discloses wherein both longitudinal end surfaces of the wedge element are unobstructed and are not in contact with the attachment element or the bracing element (5).
As per claim 35, Miura discloses a vibration damper (Title) comprising:
a damper tube (1) filled at least partially with damping liquid (Abstract), wherein a piston rod (3) that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston (2) is movable with the piston rod, the working piston 
a piston rod attachment (3, 42, 43) comprising an attachment element (42), a bracing element (43).  Miura does not disclose a wedge element.
Gebauer discloses an electromagnetic valve train comprising a piston rod (First interpretation: 1; Alternate: 3), a piston rod attachment (8, 7, 5; Alternate: 8, 7, 6) comprising an attachment element (8; Alternate: 7), a bracing element (7; Alternate: 8), and a wedge element (5; Alternate: 6), wherein a distal end of the piston rod that faces away from the working piston includes a wedge element cut-out (2; Alternate: 4) for partially receiving the wedge element, wherein the attachment element is connected to the bracing element such that the bracing element braces the attachment element with respect to the piston rod via the wedge element that is disposed in the wedge element cut-out in a braced state (8, 7, Figure), 
wherein the bracing element engages the wedge element along a majority of a longitudinal extent of the wedge element (7, 5, Figure; Alternate: 7, 6, Figure), wherein the wedge element is conical and an outer diameter of the wedge element increases with proximity to the distal end (5; Alternate: 6), wherein a portion of the bracing element that is longitudinally-closest to the working piston is longitudinally closer to the working piston than a portion of the attachment element that is longitudinally-closest to the working piston (7, 8, Figure).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting ring, piston rod and cap of Miura by indirectly connecting the piston rod to the 
As per claim 43, Miura and Gebauer disclose the vibration damper of claim 35.  Gebauer further discloses wherein the attachment element is a single-piece, integral construction (8; Alternate: 7).
As per claim 45, Miura and Gebauer disclose the vibration damper of claim 35.  Gebauer further discloses wherein a lateral compressive force exerted on the piston rod by the wedge element depends on a degree of threaded engagement between radially-outward-facing threads of the attachment element and radially-inward-facing threads of the bracing element (Figure; Abstract).
As per claim 46, Miura and Gebauer disclose the vibration damper of claim 21.  Gebauer further discloses wherein a radially-outer diameter of the bracing element is constant for a longitudinal extent of the bracing element where the bracing element contacts the wedge element (First interpretation: 7).
As per claim 48, Miura and Gebauer disclose the vibration damper of claim 35.  Gebauer further discloses wherein a radially-outermost portion of the bracing element extends longitudinally farther away from the working piston than a portion of the bracing element that is radially inward of the radially-outermost portion (First interpretation: 7).
As per claim 50, Miura and Gebauer disclose the vibration damper of claim 21.  Gebauer further discloses wherein a portion of the bracing element that is longitudinally-closest to the working piston is longitudinally closer to the working piston than a portion of the attachment element that is longitudinally-closest to the working piston (7, 8, Figure).
6.	Claims 30, 33, 35, 39, 42, 43, 47, 49, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 4,428,464) in view of Evans (US 941,314).
As per claim 30, Miura discloses a vibration damper (Title) comprising:
a damper tube (1) filled at least partially with damping liquid (Abstract), wherein a piston rod (3) that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston (2) is movable with the piston rod, the working piston dividing an interior space of the damper tube into a first working space (A) through which the piston rod extends and a second working space (B) through which the piston rod does not extend; and
a piston rod attachment (3, 42, 43) comprising an attachment element (42), a bracing element (43).  Miura does not disclose a wedge element.
Evans discloses a valve comprising a piston rod (1), a piston rod attachment (6, 3, 8) comprising an attachment element (6), a bracing element (3), and a wedge element (8), wherein a distal end of the piston rod that faces away from the working piston includes a wedge element cut-out (2, Fig. 2) for partially receiving the wedge element, wherein the attachment element is connected to the bracing element such that the bracing element braces the attachment element with respect to the piston rod via the wedge element that is disposed in the wedge element cut-out in a braced state (3, 6),
wherein the bracing element engages the wedge element along a majority of a longitudinal extent of the wedge element (3, 8, Fig. 1), wherein a face at the distal end of the piston rod that is orthogonal to the longitudinal axis is in direct contact with a base of the attachment element (2, 6, Fig. 1),

As per claim 33, Miura and Evans disclose the vibration damper of claim 30.  Evans further discloses wherein the base of the attachment element is orthogonal to the longitudinal axis and intersects the longitudinal axis (6).  Although Evans does not explicitly disclose that the wedge assembly only provides an indirect connection for the piston rod, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only connect the piston rod indirectly using the wedge assembly as there are only a finite number of identified, predictable connections, with a reasonable expectation of success disclosed by Sai (See MPEP 2143 (I)(E)).
As per claim 35, Miura discloses a vibration damper (Title) comprising:
a damper tube (1) filled at least partially with damping liquid (Abstract), wherein a piston rod (3) that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston (2) is movable with the piston rod, the working piston dividing an interior space of the damper tube into a first working space (A) through which the piston rod extends and a second working space (B) through which the piston rod does not extend; and

Evans discloses a valve comprising a piston rod (1), a piston rod attachment (6, 3, 8) comprising an attachment element (6), a bracing element (3), and a wedge element (8), wherein a distal end of the piston rod that faces away from the working piston includes a wedge element cut-out (2, Fig. 2) for partially receiving the wedge element, wherein the attachment element is connected to the bracing element such that the bracing element braces the attachment element with respect to the piston rod via the wedge element that is disposed in the wedge element cut-out in a braced state (3, 6), 
wherein the bracing element engages the wedge element along a majority of a longitudinal extent of the wedge element (3, 8, Fig. 1), wherein the wedge element is conical and an outer diameter of the wedge element increases with proximity to the distal end (8), wherein a portion of the bracing element that is longitudinally-closest to the working piston is longitudinally closer to the working piston than a portion of the attachment element that is longitudinally-closest to the working piston (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting ring, piston rod and cap of Miura by indirectly connecting the piston rod to the mounting ring and cap using a wedge assembly as taught by Evans in order to provide a strong connection.
As per claim 39, Miura and Evans disclose the vibration damper of claim 35.  Evans further discloses the attachment element having a supporting face that is orthogonal to the longitudinal axis and that is in direct contact with the distal end of the 
As per claim 42, Miura and Evans disclose the vibration damper of claim 30.  Evans further discloses wherein the attachment element is a single-piece, integral construction (6).
As per claim 43, Miura and Evans disclose the vibration damper of claim 35.  Evans further discloses wherein the attachment element is a single-piece, integral construction (6).
As per claim 47, Miura and Evans disclose the vibration damper of claim 30.  Although Evans does not disclose wherein a radially-outer diameter of the bracing element is constant for a longitudinal extent of the bracing element where the bracing element contacts the attachment element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nut of Evans by forming the nut portion above the spring of as a cylinder in order to provide additional mass damping as such a modification would have involved a mere change in the shape of a component.
As per claim 49, Miura and Evans disclose the vibration damper of claim 30.  Evans further discloses wherein a radially-outermost portion of the bracing element protrudes longitudinally away from the working piston (3).
.
7.	Claims 30, 35, 40, 42-45, 47, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 4,428,464) in view of Leigeb (DE 1004436).
As per claim 30, Miura discloses a vibration damper (Title) comprising:
a damper tube (1) filled at least partially with damping liquid (Abstract), wherein a piston rod (3) that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston (2) is movable with the piston rod, the working piston dividing an interior space of the damper tube into a first working space (A) through which the piston rod extends and a second working space (B) through which the piston rod does not extend; and
a piston rod attachment (3, 42, 43) comprising an attachment element (42), a bracing element (43).  Miura does not disclose a wedge element.
Leigeb discloses a piston rod (1); and
a piston rod attachment (2, 3, 8, 5) comprising an attachment element (2), a bracing element (3, 8), and a wedge element (5), wherein a distal end of the piston rod that faces away from the working piston includes a wedge element cut-out (4) for partially receiving the wedge element, wherein the attachment element is connected to the bracing element such that the bracing element braces the attachment element with respect to the piston rod via the wedge element that is disposed in the wedge element cut-out in a braced state (5, 8; [0019]),

wherein the longitudinal axis is normal to at least one plane in which a rim of the attachment element is disposed radially between a first portion of the bracing element and a second portion of the bracing element (2, Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting ring, piston rod and cap of Miura by indirectly connecting the piston rod to the mounting ring and cap using a wedge assembly as taught by Leigeb in order to provide a strong connection.
As per claim 35, Miura discloses a vibration damper (Title) comprising:
a damper tube (1) filled at least partially with damping liquid (Abstract), wherein a piston rod (3) that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston (2) is movable with the piston rod, the working piston dividing an interior space of the damper tube into a first working space (A) through which the piston rod extends and a second working space (B) through which the piston rod does not extend; and
a piston rod attachment (3, 42, 43) comprising an attachment element (42), a bracing element (43).  Miura does not disclose a wedge element.
Leigeb discloses a piston rod (1); and

wherein the bracing element engages the wedge element along a majority of a longitudinal extent of the wedge element (3, 8, 5, Fig. 2), wherein the wedge element is conical and an outer diameter of the wedge element increases with proximity to the distal end (The ends of ring 5 are conical), wherein a portion of the bracing element that is longitudinally-closest to the working piston is longitudinally closer to the working piston than a portion of the attachment element that is longitudinally-closest to the working piston (8, 2, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting ring, piston rod and cap of Miura by indirectly connecting the piston rod to the mounting ring and cap using a wedge assembly as taught by Leigeb in order to provide a strong connection.
As per claim 40, Miura and Leigeb disclose the vibration damper of claim 35.  Leigeb further discloses wherein the distal end of the piston rod protrudes longitudinally beyond the wedge element and contacts the attachment element at a point along the longitudinal axis (1, 2, Fig. 2).

As per claim 43, Miura and Leigeb disclose the vibration damper of claim 35.  Leigeb further discloses wherein the attachment element is a single-piece, integral construction (2).
As per claim 44, Miura and Leigeb disclose the vibration damper of claim 30.  Leigeb further discloses wherein a degree of longitudinal overlap between the wedge element and the bracing element depends on a degree of threaded engagement between radially-outward-facing threads of the attachment element and radially-inward-facing threads of the bracing element (Fig. 2; [0020]).
As per claim 45, Miura and Leigeb disclose the vibration damper of claim 35.  Leigeb further discloses wherein a lateral compressive force exerted on the piston rod by the wedge element depends on a degree of threaded engagement between radially-outward-facing threads of the attachment element and radially-inward-facing threads of the bracing element (Fig. 2; [0020]).
As per claim 47, Miura and Leigeb disclose the vibration damper of claim 30.  Leigeb further discloses wherein a radially-outer diameter of the bracing element is constant for a longitudinal extent of the bracing element where the bracing element contacts the attachment element (8, 3, Fig. 2).
As per claim 49, Miura and Leigeb disclose the vibration damper of claim 30.  Leigeb further discloses wherein a radially-outermost portion of the bracing element protrudes longitudinally away from the working piston (8).
Allowable Subject Matter
8.	Claims 27, 28, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments, see page 9, filed 3/22/2021, with respect to the rejection(s) of claim(s) 28 under Miura and Sai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miura and Sai.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /BRADLEY T KING/Primary Examiner, Art Unit 3657